In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-19-00089-CR
                                       No. 07-19-00090-CR
                                   ________________________


                                SIMON RODRIGUEZ, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE


                               On Appeal from the 47th District Court
                                       Potter County, Texas
             Trial Court Nos. 29,619-A & 29,620-A; Honorable David Gleason, Presiding


                                            March 21, 2019

                                  MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Simon Rodriguez, was convicted of two counts of murder1 and

sentenced to concurrent terms of ninety-nine years confinement. Appellant has filed a

notice of appeal, pro se, challenging his convictions.2 We dismiss the purported appeals

for want of jurisdiction.


        1   TEX. PENAL CODE ANN. § 19.02 (West 2011).

        2Appellant previously appealed his conviction in cause number 29,619-A, which this court affirmed
the judgment in Rodriguez v. State, 871 S.W.2d 312 (Tex. App.—Amarillo 1994, no writ).
        Appellant was sentenced in trial court cause number 29,620-A on October 24,

1991, and in cause number 29,619-A on April 23, 1992. Because no motion for new trial

was filed in either cause, his notice of appeal was due within thirty days after the

sentences were imposed, i.e., by November 25, 1991, in cause 29,620-A and by May 25,

1992, in cause 29,619-A. See TEX. R. APP. P. 26.2(a) (a notice of appeal must be filed

within thirty days after sentence is imposed or within ninety days after sentence is

imposed if a motion for new trial is timely filed); 4.1(a). Appellant filed this notice of appeal

on March 6, 2019.


        The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a

notice of appeal is not timely filed, a court of appeals has no option but to dismiss the

appeal for want of jurisdiction. Id. Further, this court has no authority to invoke appellate

rule 2 to enlarge the time in which to file a notice of appeal. TEX. R. APP. P. 2; Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

        Appellant’s untimely filed notice of appeal prevents this court from acquiring

jurisdiction over his appeals.         Consequently, the appeals are dismissed for want of

jurisdiction.3




                                                                 Per Curiam


Do not publish.




       3 Appellant may be entitled to relief in cause number 29,620-A by filing an application for writ of

habeas corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal.
See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015).
                                                    2